DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR § 1.114

A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application on March 18, 2022. Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on March 18, 2022 has been entered. 

Status of the Claims

This office action is prepared in response to the amended claims and remarks filed by the applicant on March 18, 2022 relating to U.S. Patent Application 16/105,118 filed on August 20, 2018.  Claims 2-3, 8, 12-13, 19 and 24-25 have been canceled. Claims 1, 4-5, 9, 11, 14-15, 20, 22 and 26-27 have been amended. Claims 28-32 have been added. Claims 1, 4-5, 9-11, 14-15, 20, 22-23 and 26-32 are currently pending and have been examined.  This action is non-final.                      


Response to Arguments

Applicant's remarks filed on March 18, 2022 have been fully considered.
With respect to the 35 USC § 112(b) rejection, Applicant has amended the independent claims to include a portion of canceled Claim 2 directed to querying a universal account number database to identify the universal account number of a user. The Section 112(b) rejection is withdrawn.   
With respect to the 35 USC § 101 rejections, Applicant asserts that the amended claims are not directed to a judicial exception. (Remarks, p. 10). Examiner respectfully disagrees. The claims recite that account parameters associated with a user through his universal account number are obtained and used to open a new account for the user. These steps recite an abstract idea which amounts to commercial interactions and business relations between a user, his financial institutions and any service being used to generate and maintain a universal account number and account parameters for a user and associate the user’s account parameters with a new account. (See Section 101 rejection below). Applicant also asserts that, assuming arguendo the amended claims are directed to an abstract idea, they integrate the elements into a practical application. (Remarks, p. 10). Examiner respectfully disagrees. The additional elements involve the use of generic computing components to implement the steps of the identified abstract idea. The amended claims do not integrate the abstract idea into a practical application. (See Section 101 rejection below). Applicant further asserts that the amended claims, whether considered alone or in combination, constitute significantly more. (Remarks, pp. 10 - 11). Examiner respectfully disagrees. The claims do not constitute significantly more as contemplated by the 2019 PEG guidelines, such as an improvement in the functioning of a computer or technology. The Specification does not recite any such improvement. (See Section 101 rejection below). The Section 101 rejection is maintained.  
With respect to the Section 103 rejection, Applicant has amended the independent claims and asserts that the cited references, Wehunt and Dobbins, fail to disclose the features of the amended claims, particularly “the opening of new accounts based solely on account parameters associated with the universal account number and the new account” and “modification of the parameters independently defined by the universal account number with the one or more new account parameters associated with the new account”. (Remarks, pp. 11-13). Applicant’s argument is persuasive. The Section 103 rejection is withdrawn. 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11, 14 – 15, 22 – 23 and 29 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claims 11, 14 – 15, 22 – 23 and 29 are directed to an apparatus for providing improved account portability, the apparatus comprising: communications circuitry. Insofar as Specification paragraph 0041 states that the circuitry may be software, the definition of circuitry is not clear.  The broadest reasonable interpretation in view of the state of the art can encompass software per se which is not statutory class of invention. Therefore, Claim 11 is directed to non-statutory subject matter. Claim 11 and all of its dependent claims (14 – 15, 22 – 23 and 29), which fail to remedy the problem, are rejected under 35 U.S.C. § 101.
Claims 1, 4-5, 9-11, 14-15, 20, 22-23 and 26-32 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1, 4 – 5, 9 - 10 and 28 are directed to a computer implemented method for improved account portability. Claims 11, 14 – 15, 22 – 23 and 29 are not directed to a statutory class of invention as discussed above. Claims 20, 26 – 27 and 30-32 are directed to a non-transitory computer-readable storage medium for using an apparatus to provide improved account portability. Therefore, on their face, Claims 1, 4 – 5, 9 – 10, 20, 26 – 28 and 30-32 are directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method for improved account portability, the method comprising: receiving, by a computing device, a request for a new account in a second financial institution, wherein the request for the new account is associated with a user; querying, by identification circuitry of the computing device, a universal account number database; in response to querying the universal account number database, receiving a transmission from the universal account number database; determining that the transmission from the universal account number database identifies the universal account number of the user; associating the universal account number of the user with the request for the new account, wherein the universal account number uniquely identifies the user and is independent of a current account of the user in a first financial institution; obtaining, by the identification circuity of the computing device, one or more account parameters independently defined by the universal account number of the user distinct from account parameters defined by the current account of the user in the first financial institution; determining, by compatibility circuity of the computing device, one or more new account parameters associated with the new account in the second financial institution, wherein at least one of the one or more new account parameters differs from the one or more account parameters independently defined by the universal account number of the user; causing the new account to be opened with the one or more new account parameters; and modifying, by the identification circuitry of the computing device, the one or more account parameters independently defined by the universal account number with the one or more new account parameters associated with the new account. The abstract idea is the underlined portion of the claim shown above. The abstract idea recites associating a universal account number of a user with the user’s request for a new account, determining parameters associated with the user’s universal account number and causing the new account to be opened with the parameters which amounts to concepts involving commercial interactions including business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 11and 20 recite an abstract idea for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method for improved account portability, the method comprising: receiving, by a computing device, a request for a new account in a second financial institution, wherein the request for the new account is associated with a user; querying, by identification circuitry of the computing device, a universal account number database; in response to querying the universal account number database, receiving a transmission from the universal account number database; determining that the transmission from the universal account number database identifies the universal account number of the user; associating the universal account number of the user with the request for the new account, wherein the universal account number uniquely identifies the user and is independent of a current account of the user in a first financial institution; obtaining, by the identification circuity of the computing device, one or more account parameters independently defined by the universal account number of the user distinct from account parameters defined by the current account of the user in the first financial institution; determining, by compatibility circuity of the computing device, one or more new account parameters associated with the new account in the second financial institution, wherein at least one of the one or more new account parameters differs from the one or more account parameters independently defined by the universal account number of the user; causing the new account to be opened with the one or more new account parameters; and modifying, by the identification circuitry of the computing device, the one or more account parameters independently defined by the universal account number with the one or more new account parameters associated with the new account. The additional elements recited in the claim are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. The additional elements of Claims 11 and 20 do not integrate the abstract idea into a practical application for the same reasons.

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the Claims 1, 11 and 20 add only instructions to implement the abstract idea with computer(s), processor(s), memory and software and fail to add significantly more to the abstract idea.

Dependent claims
Claim 4 (receive account parameters independently defined by the universal account number and distinct from account parameters defined by the current account), Claims 5, 15 and 27 (receive account parameters from a universal account number database), Claims 9, 22 and 31 (receiving instructions for closing current account in the first financial institution, authenticate instructions and causing account to be closed), Claims 10, 23 and 32 (replace account parameters independently defined by the universal account number with new account parameters associated with the new account), Claim 14 (receive account parameter inputs from the user), Claim 26 (receive one or more account parameter inputs from the user and populate a user profile with the account parameter inputs) and Claims 28, 29 and 30 (requesting confirmation of the request for the new account in the second financial institution) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  
As such, Claims 1, 4-5, 9-11, 14-15, 20, 22-23 and 26-32 are not patent eligible. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694